DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
An ingredient determining apparatus configured to determine nutritional ingredients in food provided for a user, comprising: 
a processor configured to be attachable to and in electrical contact with a generating apparatus, the processor comprising: 
a body composition information obtaining circuit configured to obtain a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from data generated by a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values, 
a nutritional ingredient determining circuit that includes a nutritional ingredient calculating circuit that is configured to determine the nutritional ingredients based on the muscle index and the fat index, and 
a nutritional ingredient instruction circuit configured to send an instruction to the generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.

Claim Interpretation
	The claim recites an apparatus comprising a processor, the processor comprises a plurality of circuits configured to perform a plurality of functions.
	In particular, the claimed apparatus is directed towards the processor capable of obtaining various indices from data generated by a body measuring apparatus; however, the body measuring apparatus itself is not included within the metes and bounds of the claimed apparatus. To the extent that the body measuring apparatus is involved, the claim merely requires that the processor be capable of receiving data provided by the body measuring apparatus. In particular, the claim does not cover the body measuring apparatus or any function of the body measuring apparatus, so long as the recited indices are provided to the processor. Accordingly, the broadest reasonable interpretation of the claim is not limited by the steps performed by the body measuring apparatus because the body measuring apparatus is not part of the claim. Instead, the claim merely limits the processor to being capable of receiving muscle and fat indices calculated using any technique, because the resulting data is identical to data generated using any other means that would produce the same indices, and because the steps performed to generate the indices do not materially affect the processor if the steps simply provide the same indices.
	Regarding the function of sending an instruction to the generating apparatus, the claimed apparatus also does not include the generating apparatus. Instead, the claim merely requires that the processor be capable of providing instructions to an external generating apparatus, the instructions instructing the generating apparatus to perform various functionalities. Although the claim recites that the processor is configured to be attachable and in electrical contact with a generating apparatus, the generating apparatus itself is not part of the claimed ingredient determining apparatus because the generating apparatus has not been positively recited as being a structural component of the claimed ingredient determining apparatus. Indeed, the claim does not require that the generating apparatus perform any particular step. Instead, the claim merely requires that such instructions are generated and sent to the generating apparatus; the generating apparatus itself is not part of the claimed ingredient determining apparatus.
	Accordingly, the claim is merely directed at the processor that is capable of: receiving the recited data from the body composition measuring apparatus, determining ingredients, and generating instructions and sending these instructions to a generating apparatus.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of calculating indices based on measured impedance values is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because using muscle and fat indices to determine nutritional ingredients, and providing instructions to dispense those nutritional ingredients to the user to achieve a desired body type are steps that are typically performed by a nutritionist when treating a patient, and is therefore directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
But for the generic processor recited with a high level of generality to implement the abstract concept, nothing in the claim precludes the steps of calculating indices, determining ingredients, and generating instructions for dispensing those ingredients from being performed in the mind of a person either mentally or with pen and paper.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-13 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor configured to be attachable to and in electrical contact with a generating apparatus, the processor comprising: 
a body composition information obtaining circuit configured to obtain data generated by a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit;
a nutritional ingredient determining circuit that includes a nutritional ingredient calculating circuit that is configured to process data;
a nutritional ingredient instruction circuit configured to send an instruction to the generating apparatus.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. When read in light of the Specification as originally filed, this amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The body composition measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering). MPEP 2106.05(g)
The generating apparatus has also been recited as insignificant extra-solution activity, as well as mere instructions to apply an exception (such as recitation of the processor generating instructions amounts to invoking computers as a tool to perform the abstract idea, and because the claims literally recite merely providing instructions). MPEP 2106.05(f)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 3, additional limitations which amount to invoking computers as a tool to perform the abstract idea regarding a memory, Specification paragraph 0048 illustrating generic ROM and RAM memory types). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor configured to be attachable to and in electrical contact with a generating apparatus, the processor comprising: a body composition information obtaining circuit configured to obtain data generated by a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit; a nutritional ingredient determining circuit that includes a nutritional ingredient calculating circuit that is configured to process data; a nutritional ingredient instruction circuit configured to send an instruction to the generating apparatus; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai (6327494) teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Regarding the generating unit, Boland (20060081653) teaches that a machine manufacturing food based on a user’s nutritional needs is well-understood, routine, and conventional in the art (page 1 paragraph 0008).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3, reciting a generic memory, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
An ingredient determining method for determining nutritional ingredients in food provided for a user, comprising: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values, 
a step of determining the nutritional ingredients based on the muscle index and the fat index, and 
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.

Claim Interpretation
	The claim recites a series of steps; however, similar to the discussion above, the step of calculating the indices based on measured impedance values has not been positively recited, and therefore does not materially affect the recited obtaining step. This calculating step does not limit the scope of the claim.
	Similarly, the steps of extracting and dispensing the ingredients have also not been positively recited, and therefore also does not limit the scope of the claim.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of calculating indices based on measured impedance values is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because using muscle and fat indices to determine nutritional ingredients, and providing instructions to dispense those nutritional ingredients to the user to achieve a desired body type are steps that are typically performed by a nutritionist when treating a patient, and is therefore directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Nothing in the claim precludes the steps of calculating indices, determining ingredients, and generating instructions for dispensing those ingredients from being performed in the mind of a person either mentally or with pen and paper.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit;
instructing a generating apparatus.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The body composition measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering). MPEP 2106.05(g)
The generating apparatus has also been recited as insignificant extra-solution activity, as well as mere instructions to apply an exception (such as recitation of the processor generating instructions amounts to invoking computers as a tool to perform the abstract idea, and because the claims literally recite merely providing instructions). MPEP 2106.05(f)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit; instructing a generating apparatus; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Regarding the generating unit, Boland teaches that a machine manufacturing food based on a user’s nutritional needs is well-understood, routine, and conventional in the art (page 1 paragraph 0008).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 15 recites:
A non-transitory computer-readable recording medium including a program configured to cause a computer determining nutritional ingredients in food provided for a user to execute following steps: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values, 
a step of determining the nutritional ingredients based on the muscle index and the fat index, and 
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.

Claim Interpretation
	The claim recites a series of steps; however, similar to the discussion above, the step of calculating the indices based on measured impedance values has not been positively recited, and therefore does not materially affect the recited obtaining step. This calculating step does not limit the scope of the claim.
	Similarly, the steps of extracting and dispensing the ingredients have also not been positively recited, and therefore also does not limit the scope of the claim.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the step of calculating indices based on measured impedance values is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because using muscle and fat indices to determine nutritional ingredients, and providing instructions to dispense those nutritional ingredients to the user to achieve a desired body type are steps that are typically performed by a nutritionist when treating a patient, and is therefore directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
But for the generic processor recited with a high level of generality to implement the abstract concept, nothing in the claim precludes the steps of calculating indices, determining ingredients, and generating instructions for dispensing those ingredients from being performed in the mind of a person either mentally or with pen and paper.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
A non-transitory computer-readable recording medium including a program configured to cause a computer determining nutritional ingredients in food provided for a user to execute following steps:
a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit;
a generating apparatus.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. When read in light of the Specification as originally filed, this amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The body composition measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering). MPEP 2106.05(g)
The generating apparatus has also been recited as insignificant extra-solution activity, as well as mere instructions to apply an exception (such as recitation of the processor generating instructions amounts to invoking computers as a tool to perform the abstract idea, and because the claims literally recite merely providing instructions). MPEP 2106.05(f)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: A non-transitory computer-readable recording medium including a program configured to cause a computer determining nutritional ingredients in food provided for a user to execute following steps: a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit; a generating apparatus; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Regarding the generating unit, Boland teaches that a machine manufacturing food based on a user’s nutritional needs is well-understood, routine, and conventional in the art (page 1 paragraph 0008).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland (20060081653) in view of Bravomalo (20040131227), Koh (20180060530), and Gentiluomo (20030010791).

Claim 1: Boland teaches:
An ingredient determining apparatus  (page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, Abstract illustrating ingredients being customised) configured to determine nutritional ingredients in food provided for a user  (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types), comprising: 
a processor (Figure 1 label 18 illustrating a microprocessor), the processor comprising: 
a body composition information obtaining circuit configured to obtain a muscle index indicating a fat index indicating a degree of fat mass of the user from data (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual) 
a nutritional ingredient determining circuit that includes a nutritional ingredient calculating circuit that is configured to determine the nutritional ingredients based on the muscle index and the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
a degree of muscle mass of the user;
determine the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determine the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the muscle ingredients of Bravomalo within the measurement system of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and obtain a more muscular appearance (Bravomalo; page 1 paragraph 0011).
Boland in view of Bravomalo do not teach:
generated by a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values.
Koh teaches:
generated by a body composition measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition) that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values (Figure 1, page 2 paragraph 0036 illustrating measuring using bioelectrical impedance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the measurement device of Koh within the measurement system of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition (Koh; page 3 paragraph 0041) for use in determining food and exercise suggestions (Koh; page 3 paragraph 0052).
Boland in view of Bravomalo and Koh do not teach:
configured to be attachable to and in electrical contact with a generating apparatus;
a nutritional ingredient instruction circuit configured to send an instruction to the generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.
Gentiluomo teaches:
configured to be attachable to and in electrical contact with a generating apparatus (Abstract, Figure 1 illustrating a dispenser);
a nutritional ingredient instruction circuit configured to send an instruction to the generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container (Figure 2 illustrating a plurality of dietary supplement), and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type (page 3 paragraph 0034 illustrating compounding vitamins, dietary supplements, nutritional supplements, etc. based on the user’s individual health data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the compounding device of Gentiluomo within the measurement system of Boland in view of Bravomalo and Koh with the motivation of customizing the dispensed supplement specific to the user’s need without over/under-dosing (Gentiluomo; page 1 paragraph 003, 0005, 0007).

Claim 2: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein
the processor is configured to calculate the nutritional ingredients required for managing a body shape of the user based the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index.
Bravomalo teaches:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass, page 5 paragraph 0095 illustrating creating an initial appearance of the person and providing nutrition to build or maintain this appearance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Bravomalo within the measurement and dispensing system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 3: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
further comprising
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types, wherein 
the processor is configured to: 
select a body shape type to which the body shape of the user belongs from among predetermined body shape types based on the muscle index and the fat index; and 
calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected.
	Bravomalo teaches:
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types (Figure 8-9 illustrating male vs. female body types, Figure 7 illustrating generating the body image for the person and optimizing that image to the user’s desired vision), wherein 
the processor is configured to: 
select a body shape type to which the body shape of the user belongs from among predetermined body shape types based on the muscle index and the fat index  (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass and fat); and 
calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass and fat).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Bravomalo within the measurement and dispensing system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 6: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 2 (as discussed above and incorporated herein).
Boland does not teach:
further comprising: 
a receiver configured to receive body shape data indicating a target body shape targeted by the user, wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to the target body shape.
Bravomalo teaches:
a receiver configured to receive body shape data indicating a target body shape targeted by the user (Figure 4, Figure 7, Figure 26 illustrating the target body shape of the user), wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to the target body shape (page 10 paragraph 0204, page 10 paragraph 0208 illustrating nutrition and dietary supplementation which can affect the body image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Bravomalo within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 10: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user
Bravomalo teaches:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user (page 5 paragraph 0096 illustrating building a model for the user based on determined muscle and fat estimates [considered to be a form of “index”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Bravomalo within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 11: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
based on a biometric index that identifies a risk of a predetermined lifestyle disease (page 10 paragraph 0206 illustrating determining elevated risk for heart disease), the processor is configured to determine an improvement ingredient for the biometric index to be included in the nutritional ingredients (page 10 paragraph 0206 illustrating adding heart health ingredients).

Claim 13: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
wherein 
the processor is further configured to determine an adjustment ingredient which conditions a body as another nutritional ingredient based on an evaluation value of at least one of exhalation, physical activity and sleep of the user.
Bravomalo teaches:
the processor is further configured to determine an adjustment ingredient which conditions a body as another nutritional ingredient based on an evaluation value (page 10 paragraph 0204 illustrating providing nutritional recommendations to achieve target muscle goal). of at least one of exhalation (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), physical activity (Figure 13 illustrating determining the exercise level of the user) and sleep of the user (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the recommendations engine of Bravomalo within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 14: Boland teaches:
An ingredient determining method (page 12 paragraph 0228 illustrating a method, page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, Abstract illustrating ingredients being customised)) for determining nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types), comprising: 
a step of obtaining a fat index indicating a degree of fat mass of the user (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual) 
a step of determining the nutritional ingredients based the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based the fat index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determining the nutritional ingredients based the fat index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the muscle ingredients of Bravomalo within the measurement system of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and obtain a more muscular appearance (Bravomalo; page 1 paragraph 0011).
Boland in view of Bravomalo do not teach:
from a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values.
Koh teaches:
from a body composition measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition) that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values (Figure 1, page 2 paragraph 0036 illustrating measuring using bioelectrical impedance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the measurement device of Koh within the measurement system of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition (Koh; page 3 paragraph 0041) for use in determining food and exercise suggestions (Koh; page 3 paragraph 0052).
Boland in view of Bravomalo and Koh do not teach:
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.
Gentiluomo teaches:
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container (Figure 2 illustrating a plurality of dietary supplement), and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type (page 3 paragraph 0034 illustrating compounding vitamins, dietary supplements, nutritional supplements, etc. based on the user’s individual health data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the compounding device of Gentiluomo within the measurement system of Boland in view of Bravomalo and Koh with the motivation of customizing the dispensed supplement specific to the user’s need without over/under-dosing (Gentiluomo; page 1 paragraph 003, 0005, 0007).

Claim 15: Boland teaches:
A non-transitory computer-readable recording medium including a program configured to cause a computer (page 1 paragraph 0007, 0026 illustrating computer program stored on computer storage) determining nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types) to execute following steps: 
 a step of obtaining a fat index indicating a degree of fat mass of the user (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual) 
a step of determining the nutritional ingredients based the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based the fat index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determining the nutritional ingredients based the fat index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the muscle ingredients of Bravomalo within the measurement system of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and obtain a more muscular appearance (Bravomalo; page 1 paragraph 0011).
Boland in view of Bravomalo do not teach:
from a body composition measuring apparatus that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values.
Koh teaches:
from a body composition measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition) that is configured to measure impedance of at least one body part of the user from a voltage value detected by a voltage detecting circuit, and then calculate the muscle index and the fat index based on the measured impedance values (Figure 1, page 2 paragraph 0036 illustrating measuring using bioelectrical impedance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the measurement device of Koh within the measurement system of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition (Koh; page 3 paragraph 0041) for use in determining food and exercise suggestions (Koh; page 3 paragraph 0052).
Boland in view of Bravomalo and Koh do not teach:
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container, and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type.
Gentiluomo teaches:
a step of instructing a generating apparatus to extract a quantity of the supplement material having the determined nutritional ingredients from a supplement storage container (Figure 2 illustrating a plurality of dietary supplement), and dispense the determined nutritional ingredients to the user to allow the user to achieve a desired body type (page 3 paragraph 0034 illustrating compounding vitamins, dietary supplements, nutritional supplements, etc. based on the user’s individual health data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the compounding device of Gentiluomo within the measurement system of Boland in view of Bravomalo and Koh with the motivation of customizing the dispensed supplement specific to the user’s need without over/under-dosing (Gentiluomo; page 1 paragraph 003, 0005, 0007).

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland in view of Bravomalo, Koh, and Gentiluomo as applied to claims 1, 11 above as applicable, and further in view of Hughes (20150335608).

Claim 4: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
wherein 
the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating and an activating ingredient which activates vitality of the user, and 
as the fat index increases, the processor is configured to increase the inhibitory ingredient and decreases decrease the activating ingredient.
Hughes teaches:
the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating (page 1 paragraph 0013 illustrating weight loss agent) and an activating ingredient which activates vitality of the user (page 1 paragraph 0013 illustrating calorie [considered to be “activates vitality” of people who consume calories]), and 
as the fat index increases, the processor is configured to increase the inhibitory ingredient and decreases decrease the activating ingredient (page 1 paragraph 0013 illustrating increasing weight loss agent and restricting calories, page 2 paragraph 0029 illustrating the patient needing weight loss from fat accumulation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the recommendations of Hughes within the measurement and dispensing system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).

Claim 12: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 11 (as discussed above and incorporated herein).
Boland further providing ingredients to boost bone health (Figure 15, page 11 paragraph 0225 TABLE 3).
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
wherein 
the biometric index includes at least one of basal metabolism, visceral fat and bone mass of the user, 
the improvement ingredient for the basal metabolism includes at least one of an ingredient which activates the basal metabolism and an ingredient which promotes blood circulation, 
the improvement ingredient for the visceral fat includes at least one of an antioxidant ingredient, an ingredient which decomposes fat and an ingredient which promotes metabolism of lipid, and 
the improvement ingredient for the bone mass includes at least one of an ingredient which forms bone and an ingredient which assists metabolism of bone.
Hughes teaches:
the biometric index includes visceral fat (page 2 paragraph 0031 illustrating determining visceral fat);
the improvement ingredient for the visceral fat includes at least one of an antioxidant ingredient, an ingredient which decomposes fat and an ingredient which promotes metabolism of lipid (page 6 paragraph 0057 illustrating antioxidants, and a plurality of ingredients used to promote fat decomposition/burning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hughes within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).
The remaining limitations are rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art.

Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland in view of Bravomalo, Koh, and Gentiluomo as applied to claims 1, 6 above as applicable, and further in view of Hackett (Training practices and ergogenic aids used by male bodybuilders, previously mailed on 05 October 2021).

Claim 5: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
wherein 
the nutritional ingredients include a fitting ingredient which keeps muscle healthy and an increasing ingredient which increases muscle, and 
as the muscle index increases, the determining means increases processor is configured to increase the fitting ingredient and decreases decrease the increasing ingredient.
Hackett teaches:
the nutritional ingredients include a fitting ingredient which keeps muscle healthy (page 1613 column 2 last paragraph illustrating ephedrine-containing/caffeine-containing products and a plurality of other products) and an increasing ingredient which increases muscle (page 1613 column 2 last paragraph illustrating creatine) , and 
as the muscle index increases (page 1613 column 2 last paragraph illustrating OFF phase, page 1614 column 1 paragraph 2 illustrating the ACSM recommendations for muscular hypertrophy [considered to be a form of “muscle index increases”] during the OFF phase, page 1610 column 1 paragraph 1 illustrating the PRE phase retaining muscle mass), the processor is configured to increase the fitting ingredient (page 1613 column 2 last paragraph illustrating increasing the use of ephedrine-containing/caffeine-containing products and a plurality of other products) and decrease the increasing ingredient (page 1613 column 2 last paragraph illustrating decreasing creatine).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the supplement suggestions of Hackett within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Claim 7: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold (page 1613 column 2 last paragraph illustrating the increase of ephedrine-containing/caffeine-containing products [considered to be a form of “an inhibitory ingredient which inhibits fat from accumulating”] when the person transitions from muscle building OFF phase to muscle-retaining, page 1610 column 1 paragraph 1 illustrating focusing on body fat reduction [considered to be a form of “fat index component of the divergence is below a first threshold”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hackett within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Claim 8: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold (page 1613 column 2 last paragraph illustrating including creatine during muscular hypertrophy [considered to be a form of “a muscle index component of the divergence is above a second threshold”] of the OFF phase).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hackett within the measurement and dispenser system of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Claim 9: Boland in view of Bravomalo, Koh, and Gentiluomo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
the nutritional ingredients include carbohydrate (page 11 paragraph 0227 TABLE 5 illustrating determining carbohydrates amounts for each health profile). 
Boland in view of Bravomalo, Koh, and Gentiluomo do not teach:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate.
Hackett teaches:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate (page 1615 column 1 paragraph 3 illustrating manipulating dietary carbohydrate intake to increase muscle “fullness”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hackett within the embodiment of Boland in view of Bravomalo, Koh, and Gentiluomo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Response to Arguments
In the Remarks filed on 31 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 8 Applicant argues that the claims provide specific functions of calculating indices, determining ingredients thereto, and instructing a generating apparatus.
From the section above, the claims merely provide a generic computer that receive data, perform various calculations, and provide mere instructions to a dispensing component. It is noted that the step of dispensing the ingredients is not positively recited.
For this reason, the claims merely cover a generic computer recited with a high level of generality to implement the abstract concept.

On page 9 Applicant argues that the measuring apparatus and generating apparatus provide specific machines.
From the section above, the claims do not include these apparatuses. Instead, the claims merely recite receiving indices calculated using any technique, and not the specific measuring apparatus.
Similarly, the claims do not positively recite the dispensing of the ingredients. Instead, the claims merely recite instructing the generating apparatus, and the dispensing steps do not limit the scope of the claim.

In making the argument on page 9, Applicant does not discuss how determining the ingredients is not directed towards an abstract concept.
Therefore, at least this step is directed towards the abstract concept.
The measuring device and generating device have been both discussed as being generic device performing insignificant extra-solution activities, from above and incorporated herein.

For these reasons, Applicant’s arguments are not found persuasive.

Applicant’s arguments with respect to claim(s) 1 on page 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (20030229275) teaches muscle and fat indices (page 5 paragraph 0093, 0096),
Reddy (20170098056) teaches a mobile app with dispenser to dispense customized supplements to meet the user’s health goals (Figure 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626